         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 1 of 11



                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                            ENTERED
                                                                                             03/20/2019
IN RE:                       §
GOODRICH PETROLEUM           §                          CASE NO: 16-31975
CORPORATION, et al           §
       Debtors               §
                             §                          CHAPTER 11
                             §
COUSHATTA BAYOU LAND COMPANY §
LLC                          §
        Plaintiff            §
                             §
VS.                          §                          ADVERSARY NO. 18-03005
                             §
GOODRICH PETROLEUM COMPANY   §
LLC, et al                   §
        Defendants           §

                                MEMORANDUM OPINION

         Coushatta Bayou Land Company, LLC entered into a mineral lease with Goodrich

Petroleum Company, LLC in February 2010. (ECF No. 39-2 at 8). The terms of the lease

provided Coushatta with royalty payments that are free from the costs of production. However,

the royalty clause contains an exception: the parties must share production costs from

“unaffiliated third parties” in which Goodrich does not have a “beneficial interest.” (ECF No. 38

at 4). Coushatta and Goodrich dispute the interpretation of this provision. Coushatta argues that

its royalty payments are free from the costs of operating wells on the property, while Goodrich

claims Coushatta must share operating expenses because they arise from an unaffiliated third

party. (ECF Nos. 38 at 2–3; 39-2 at 8).

         Goodrich’s motion for summary judgment is granted. Coushatta’s motion for summary

judgment is denied.




1 / 11
          Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 2 of 11



                                             Background

          Coushatta owns land and associated mineral interests in the Bossier and Bienville

Parishes of Louisiana. (ECF No. 39-2 at 8). In February 2010, Goodrich entered into an Oil,

Gas, and Mineral Lease with Goodrich Petroleum Corporation which entitled Coushatta to

receive a 30% royalty payment and a one-time bonus payment of $2,000,000.00 upon execution.

(ECF No. 39-2 at 8). This lease was renegotiated in May 2010 after Coushatta agreed to return

the bonus payment in exchange for a higher royalty payment of 35.0%. (See ECF No. 1 at 6).

Both leases contain the following provision within “Exhibit A” which modifies the royalty

clause:

          The royalty interest of [Coushatta] provided for in this lease shall not be charged,
          and shall not bear, any costs whatsoever in connection with the production,
          compression, gathering and transportation costs except charges incurred by
          [Goodrich] from unaffiliated Third Parties in which [Goodrich] does not have a
          beneficial interest.

(ECF No. 39-2 at 9).

          BHP Billiton Petroleum was retained as the operator for the lease and eventually drilled

nine producing wells on Coushatta’s property. (ECF No. 38 at 3). Oil and gas produced from

these wells was sold and BHP then distributed Coushatta’s royalty proceeds either directly to

Coushatta, or to Goodrich who would then remit the proceeds to Coushatta. (ECF No. 38 at 4).

In either case, Coushatta’s royalty payments were proportionately reduced by the amount of

BHP’s production costs. (ECF No. 38 at 4).

          These royalty payments form the basis of this dispute. Coushatta initiated this adversary

proceeding on January 8, 2018, alleging that Goodrich improperly withheld royalty payments

due under this lease. (ECF No. 1 at 7–8). Coushatta argues that Goodrich is affiliated with, and

holds a beneficial interest in, BHP based on marketing and contractual relationships. (ECF No.




2 / 11
          Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 3 of 11



39-2 at 17–18). Thus, allegedly under the language of the lease, Coushatta argues its royalty

payments should be free from any costs attributable to BHP’s operations. (See ECF No. 39-2).

         Goodrich disputes Coushatta’s view, arguing that its business transactions with BHP

were arm’s length negotiations between separate companies without an affiliate relationship or

beneficial interest. (ECF No. 38 at 9). To Goodrich, the royalty provision of the lease requires

that Coushatta pay its proportionate share of BHP’s costs. (ECF No. 38 at 8).

                                           Jurisdiction

         The District Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a). This

is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), and (O).              Pursuant to 28

U.S.C. § 157(a), this proceeding has been referred to the Bankruptcy Court by General Order

2012-6.

                                            Analysis

                                  Summary Judgment Standard

         “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law.”

FED. R. CIV. P. 56(a). FED. R. BANK. P. 7056 incorporates FED. R. CIV. P. 56 in adversary

proceedings. A party seeking summary judgment must demonstrate the absence of a genuine

dispute of material fact by establishing the absence of evidence supporting an essential element

of the non-movant’s case. Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir.

2009). A genuine dispute of material fact is one that could affect the outcome of the action or

allow a reasonable fact finder to find in favor of the non-moving party. Gorman v. Verizon

Wireless Tex., L.L.C., 753 F.3d 165, 170 (5th Cir. 2014) (citing Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986)).




3 / 11
         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 4 of 11



         In cases involving the interpretation of a contract, summary judgment is only appropriate

where the language of the contract is unambiguous. See Nowak v. Ironworkers Local 6 Pension

Fund, 81 F.3d 1182, 1192 (2d Cir. 1996); Cooper Indus., LLC v. Precision Castparts Corp.,

2016 WL 4939565, at *6 (S.D. Tex. Sept. 14, 2016).

         A court views the facts and evidence in the light most favorable to the non-moving party

at all times. Ben-Levi v. Brown, 136 S. Ct. 930 (2016). Nevertheless, the Court is not obligated

to search the record for the non-moving party’s evidence. Keen v. Miller Envtl. Grp., Inc., 702

F.3d 239, 249 (5th Cir. 2012). “Summary judgment may not be thwarted by conclusional

allegations, unsupported assertions, or presentation of only a scintilla of evidence.” Hemphill v.

State Farm Mut. Auto. Ins. Co., 805 F.3d 535, 538 (5th Cir. 2015), cert. denied,

136 S. Ct. 1715 (2016).

         A party asserting that a fact cannot be or is genuinely disputed must support that assertion

by citing to particular parts of materials in the record, showing that the materials cited do not

establish the absence or presence of a genuine dispute, or showing that an adverse party cannot

produce admissible evidence to support that fact. FED. R. CIV. P. 56(c)(1). The Court need

consider only the cited materials, but it may consider other materials in the record. FED. R. CIV.

P. 56(c)(3). The Court should not weigh the evidence. Wheat v. Fla Par. Juvenile Justice

Comm’n, 811 F.3d 702, 713 (5th Cir. 2016). A credibility determination may not be part of the

summary judgment analysis. E.E.O.C. v. LHC Grp., Inc., 773 F.3d 688, 694 (5th Cir. 2014).

However, a party may object that the material cited to support or dispute a fact cannot be

presented in a form that would be admissible in evidence. FED. R. CIV. P. 56(c)(2). Moreover,

the Court is not bound to search the record for the non-moving party’s evidence of material

issues. Willis v. Cleco Corp., 749 F.3d 314, 317 (5th Cir. 2014).




4 / 11
         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 5 of 11



         “The moving party bears the initial responsibility of informing the district court of the

basis for its motion, and identifying those portions of the record which it believes demonstrate

the absence of a genuine issue of material fact.”         Nola Spice Designs, L.L.C. v. Haydel

Enterprises, Inc., 783 F.3d 527, 536 (5th Cir. 2015). The evidentiary support needed to meet the

initial summary judgment burden depends on whether the movant bears the ultimate burden of

proof at trial.

         If the movant bears the burden of proof on an issue, a successful motion must present

evidence entitling the movant to judgment at trial. Celotex Corp. v. Catrett, 477 U.S. 317, 326

(1986). Upon an adequate showing, the burden shifts to the non-moving party to establish a

genuine dispute of material fact. FED. R. CIV. P. 56(c)(1); Celotex, 477 U.S. at 322–24. The

non-moving party must cite to specific evidence demonstrating a genuine dispute. FED. R. CIV.

P. 56(c)(1); Celotex, 477 U.S. at 324. The non-moving party must also “articulate the manner in

which that evidence supports that party’s claim.” Duffie v. United States, 600 F.3d 362, 371 (5th

Cir. 2010). Even if the movant meets its initial burden, the motion should be granted only if the

non-movant cannot show a genuine dispute of material fact.

                                          Applicable Law

         Both parties agree that Louisiana law controls interpretation and effect of this contract.

(See ECF Nos. 38 at 8, 39-2 at 13). Under Louisiana law, contracts are interpreted according to

their plain meaning. Lifemark Hospitals, Inc. v. Liljeberg Ent., Inc. (In re Liljeberg Ent., Inc.),

304 F.3d 410, 439 (5th Cir. 2002) (quoting Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Circle,

Inc., 915 F.2d 986, 989 (5th Cir. 1990)). “[W]here the words of a contract are clear and explicit

and lead to no absurd consequences, the contract’s meaning and the intent of its parties must be

sought within the four corners of the document and cannot be explained or contradicted by




5 / 11
         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 6 of 11



extrinsic evidence.” Am. Totalisator Co., Inc. v. Fair Grounds Corp., 3 F.3d 810, 813 (5th Cir.

1993). “If a court finds the contract to be unambiguous, it may construe the intent from the face

of the document—without considering extrinsic evidence—and enter judgment as a matter of

law.” Id. An ambiguous contract is “uncertain as to the parties’ intentions and susceptible to

more than one reasonable meaning under the circumstances and after applying established rules

of construction.” Davis Oil Co. v. TS, Inc., 145 F.3d 305, 308 (5th Cir. 1998). “This established

rule of strict construction does not allow the parties to create an ambiguity where none exists and

does not authorize courts to create new contractual obligations where the language of the written

document clearly expresses the intent of the parties.” Omnitech Int’l, Inc. v. Clorox Co., 11 F.3d

1316, 1326 (5th Cir. 1994).

         The parties agree that the terms of the royalty clause are unambiguous. (ECF Nos. 38 at

8, 39-2 at 17). However, they diverge regarding the proper interpretation of those terms. This

dispute may be narrowed to the proper interpretation of two sections: “unaffiliated Third Parties”

and “beneficial interest.” (ECF Nos. 38 at 7–9, 39-2 at 17–20).

         It is important to note that Coushatta does not allege that Goodrich received any

preferential treatment from BHP. Goodrich pays its full, proportionate share of the BHP charges

just as Coushatta must pay its full proportionate share. The absence of any preferential treatment

by BHP to Goodrich (i) tends to demonstrate the absence of any affiliation; and (ii) destroys any

equitable argument that Coushatta is being treated unfairly.

         In that light, the Court examines the contract between the parties and concludes that

Coushatta has no good faith basis to assert its claims.




6 / 11
         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 7 of 11



                                     Unaffiliated Third Parties

         The lease states that Coushatta “shall not be charged, and shall not bear” production

costs, except for charges “incurred by [Goodrich] from unaffiliated Third Parties. . . .” (ECF No.

39-2 at 9).      Coushatta argues that as the operator of the wells, BHP falls outside of this

exception. (ECF No. 39-2 at 17). Based on the unitization of the wells, Coushatta claims “BHP

. . . became affiliated with everyone in that unit with the rights to receive monies and cost

allocations. . . . BHP produces the wells for the benefit of itself and all other stakeholders in the

units.” (ECF No. 39-2 at 17–18). Goodrich adopts a literal interpretation of “unaffiliated third

parties,” claiming that Goodrich and BHP are separate corporate entities and thus fall within the

exception to production costs, to which Coushatta must contribute. (ECF No. 38 at 9).

         An affiliate is defined as “a corporation that is related to another corporation by

shareholdings or other means of control; a subsidiary, parent, or sibling corporation.” Affiliate,

BLACK’S LAW DICTIONARY (10th ed. 2014).               The definition of affiliate comports with

Goodrich’s interpretation of this term. Goodrich and BHP are separate corporate entities and

have no parent-subsidiary relationship that would justify including BHP within the production

cost carveout.

         Coushatta quotes the Merriam Webster definition of unaffiliated as “not closely

associated with, belonging to, or subordinate to another, not affiliated.” (ECF No. 39-2 at 16–

17). This definition further supports Goodrich’s argument that it is unaffiliated with BHP. The

use of “belonging to” and “subordinate” in the lay definition of unaffiliated indicates control

between affiliated entities that is not present between BHP and Goodrich.

         Coushatta also suggests that the closely aligned monetary interests between BHP and

Goodrich establish an affiliate relationship between the two.          (ECF No. 39-2 at 17–18).




7 / 11
          Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 8 of 11



Coushatta claims that an affiliate relationship exists based on the unitization of these wells,

which requires that BHP produce minerals and hold Goodrich’s assets for “the benefit of itself

and other stakeholders.” (ECF No. 39-2 at 17–18).

          Coushatta’s argument is unpersuasive.      Unitization consolidates individual interest

holders, who are separately producing minerals from a common reservoir, under a single

operator for the purpose of maximizing production from the reservoir. See Campbell v. Fields,

229 F.2d 197, 199–200 (5th Cir. 1956). The Court was unable to locate any case law (nor does

Coushatta cite any) holding that unitization creates a parent-subsidiary relationship between two

separate entities. A duty to prevent waste or act for the benefit of other interest holders similarly

fails to invoke the control of a parent-subsidiary relationship referenced in the plain language of

the lease.

          Coushatta also points to a natural gas marketing contract that appoints Petrohawk, a BHP

affiliate, as Goodrich’s agent as additional evidence of an affiliate relationship. (ECF No. 39-2

at 18).      As with Coushatta’s unitization argument, no authority is cited that transforms a

contractual agency relationship into a parent-subsidiary relationship.

          Other provisions of the lease run contrary to Coushatta’s broad interpretation of

“unaffiliated.” Paragraph 4 of the lease requires that Coushatta pay “its proportion of any

expenses for treating the oil to make it marketable as crude.” (ECF No. 39-6 at 1). This

provision was modified by Exhibit A, which excepted Coushatta’s royalty from “charges

incurred by [Goodrich] from unaffiliated Third Parties. . . .” (ECF No. 39-6 at 4). What appears

to be a narrow exception to the lease provision would expand to eliminate paragraph 4 under

Coushatta’s broad interpretation. Coushatta would be exempted from paying its share of costs

for every party that contracted or was connected to Goodrich, even without Goodrich’s consent




8 / 11
         Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 9 of 11



(such as through a unitization order). This would read paragraph 4 out of the lease, leading to an

“absurd consequence” prohibited under Louisiana’s contract interpretation rules.               Am.

Totalisator Co., Inc., 3 F.3d at 813.

         Coushatta claims that the royalty provision in Exhibit A was included “to re-define the

concept of the royalty base,” prevent self-dealing between Goodrich and BHP, and that its

interpretation of the royalty clause reflects the intent of the parties. (ECF No. 39-2 at 19).

However, the inclusion of the exception demonstrates the parties’ intent that Coushatta bear costs

of production, which is echoed in paragraph 4 of the lease. (ECF No. 39-6 at 1). Logically, if

the parties intended to redefine the royalty base as Coushatta proposes, the clause would simply

end after stating that Coushatta’s royalty interests are free from the costs of production. It would

not have included an exception that includes production costs for “unaffiliated Third Parties”

without a “beneficial interest.”

         Coushatta also cites the Fifth Circuit’s opinion in Columbine II Ltd. P’ship v. Energen

Resources Corp. to support its interpretation of the royalty provision. 129 F. App’x 119, 122–23

(5th Cir. 2005). In Columbine II, the Fifth Circuit affirmed the district court’s ruling that

Energen improperly deducted operating costs from Columbine’s overriding royalty interest

pursuant to a sublease agreement. Id. The Fifth Circuit based its decision on language in the

sublease agreement that “expressly precludes the deduction of post-production transportation

costs.” Id. (emphasis added).

         Coushatta claims that the holding of Columbine II parallels the royalty provision in

Exhibit A, which states: “the royalty interest . . . shall not be charged, and shall not bear, any

costs whatsoever. . . .” (ECF No. 39-2 at 21). However, Coushatta’s argument ignores the

remainder of the royalty provision, which imposes production costs on Coushatta’s royalty when




9 / 11
          Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 10 of 11



incurred by an “unaffiliated Third Party” without a “beneficial interest.”           This exception

distinguishes the royalty provision at issue from the one in Columbine II, which unequivocally

precluded charging post-production costs. Columbine II, 129 F. App’x at 122–23. As a result,

Coushatta has failed to establish that BHP is an affiliate of Goodrich or that the royalty provision

in Exhibit A exempts its royalty interest from BHP’s production costs.

          Both Goodrich and Coushatta cite other authority such as the Louisiana corporate law,

federal statutes, and the Bankruptcy Code to support their view of “unaffiliated Third Party.”

(See ECF Nos. 43 at 10–12, 44 at 5–6). However, these arguments are moot under Louisiana’s

contract interpretation standard, which requires that the “intent of [the contract’s] parties must be

sought within the four corners of the document.” Am. Totalisator Co., Inc., 3 F.3d at 813.

“Unaffiliated” is unambiguous in the context of the lease and requires that control exist between

entities before Coushatta receives its royalty free of production costs. Accordingly, the Court

need not consider any uses of “unaffiliated” beyond the plain meaning in the contract.

                                          Beneficial Interest

          The royalty provision in Exhibit A requires that Coushatta’s royalty bear production costs

except from “unaffiliated third parties in which [Goodrich] does not have a beneficial interest.”

(ECF No. 39-2 at 9) (emphasis added).            Coushatta claims that the unitization order and

Goodrich’s contractual relationships with BHP and its subsidiary, Petrohawk, also establishes

Goodrich’s beneficial interest in BHP. (ECF No. 39-2 at 18).

          A beneficial interest is defined as “a right or expectancy in something (such as a trust or

an estate), as opposed to legal title to that thing.” Beneficial interest, BLACK’S LAW DICTIONARY

(10th ed. 2014). The term is commonly employed by trusts to allow the use of trust property or

income while legal title to such property remains with the trust. Id. Coushatta purports that




10 / 11
          Case 18-03005 Document 52 Filed in TXSB on 03/20/19 Page 11 of 11



BHP’s possession of oil and gas produced from the wells as well as Petrohawk’s marketing

agreements with Goodrich demonstrate such a beneficial interest. (ECF No. 39-2 at 18).

          Coushatta has also adopted an overly broad view of “beneficial interest” in this clause.

According to its definition a beneficial interest holder does not have legal title to the property.

Beneficial interest, BLACK’S LAW DICTIONARY (10th ed. 2014). However, Goodrich has an

ownership interest in the oil and gas produced by BHP from the wells in question. Coushatta

admits this stating, “BHP is in possession of the production which belongs to Goodrich.” (ECF

No. 39-2 at 18) (emphasis added). With legal title to the production from the wells, Goodrich

has no beneficial interest in BHP.       Similarly, Petrohawk and Goodrich have a contractual

relationship that obligates Petrohawk to market gas on behalf of Goodrich. (ECF No. 43 at 14).

However, such a contractual relationship is distinguishable from the beneficiary and trustee

relationship contemplated by the holder of a beneficial interest. Accordingly, Coushatta has

failed to establish that Goodrich held a beneficial interest in BHP and is obligated to pay its share

of production costs under the royalty provision of Exhibit A.

                                            Conclusion

          The Court will issue a Judgment consistent with this Memorandum Opinion.

SIGNED March 20, 2019.


                                                  ___________________________________
                                                             Marvin Isgur
                                                  UNITED STATES BANKRUPTCY JUDGE




11 / 11
